 554DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWoodbury County Community Action Agency andLodge 1426, International Association of Ma-chinists and Aerospace Workers, AFL-CIO.Case 18-RC-13528August 24, 1990DECISION ON REVIEW AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn November 5, 1986, the Regional Director forRegion 18 issued a Supplemental Decision in theabove-entitled proceeding in which he asserted ju-risdiction over the Employer. In accordance withSection 102.67 of the Board's Rules and Regula-tions, the Employer filed a timely request forreview of the Regional Director's SupplementalDecision. By telegraphic order dated March 27,1987, the Board granted the Employer's request forreview.The Board considered the entire record, includ-ing the Employer's brief on review, and makes thefollowing findings.The Employer is incorporated in the State ofIowa as a private nonprofit "community actionagency" serving Woodbury County, Iowa. Its arti-cles of incorporation grant it unlimited power toengage in "all lawful business" that an Iowa non-profit corporation may perform. Accordingly, theEmployer receives Federal, state, and local fundsthrough various grants and contracts to administereducational, nutritional, employment, neighborhoodservice, and housing and energy conservation pro-grams.1Federal law2 requires that the Employer have aboard of directors, and that:(A) one-third of the members of the boardare elected public officials, currently holdingoffice, or their representatives, except that ifthe number of elected officials reasonablyavailable and willing to serve is less than one-third of the membership of the board, member-ship on the board of appointive public officialsmay be counted in meeting such one-third re-quirement; (B) at least one-third of the membersare persons chosen in accordance with democraticselection procedures adequate to assure that theyare representative of the poor in the area served;and (C) the remainder of the members are offi-cials or members of business, industry, labor,religious, welfare, education, or other major1 The Employer's most recent annual report reveals that 98.6 percentof its revenue is derived from governmental sources. Private cash contn-butions and in-kind donations of materials account for the remainder.The Community Services Block Grant Act, 42 U.S.C. • 9901,• 9904(c)(3) (Aug 13, 1981)groups and interests in the community [empha-sis added].The State of Iowa has incorporated this tripartitestructure into its code,3 providing, inter alia, that:b. One-third [of the members of the board ofdirectors] shall be persons who according tothe federal guidelines have income at or belowpoverty level and are elected by such persons,or are representatives elected by such persons[emphasis added].Section 2(2) of the Act provides that the term"employer" shall not include "any State or politicalsubdivision thereof. . . ." To date, the Board haslimited the "political subdivision" exemption to en-tities "that are either (1) created directly by thestate, so as to constitute departments or administra-tive arms of the government, or (2) administeredby individuals who are responsible to public offi-cials or to the general electorate." NLRB v. Natu-ral Gas Utility District of Hawkins County (HawkinsCounty), 402 U.S. 600, 604-605 (1971).4Applying the above-described analysis to deter-mine whether the Employer here is a political sub-division under Section 2(2) of the Act, we note ini-tially that it is undisputed that the Employer, as aprivate nonprofit agency, was not created directlyby any Government entity nor was any special leg-islative act or public official required to create it.Rather, the Employer was incorporated by fiveprivate individuals under State of Iowa law. Thus,it is clear that the first alternative of the HawkinsCounty test was not satisfied.Turning to the second alternative of the HawkinsCounty test, as noted above, one-third of the boardmembers are "elected public officials" having"direct personal accountability" to public officialsor to the general public and they satisfy the secondprong of the Hawkins County test insofar as theyare responsible by law3 to public officials or to the'Iowa Code • 7A 22 [Sec. 601K 83 m Senate file 2175, p. 270]; IowaAdmin. Code ch. 22, • 22.4(3) (1986)4 See also Economic Security Corp., 299 NLRB No. 68 (Aug. 24, 1990).3 Accountability "by choice rather than law" is an insufficient basis onwhich to predicate political subdivision status See Jefferson County Com-munity Center it NLRB, 732 F.2d 122 (10th Cir. 1984), and discussion inEconomic Security, 299 NLRB No 68, slip op. at 5-7.We are not persuaded by our dissenting colleague's personal view thatthe two-part test for political subdivisions set forth in Hawkins County isonly a threshold step in determining whether an entity is exempt as a po-litical subdivision from the Board's junsdichon. Contrary to our dissent-ing colleague, we believe that almost 20 years of precedent compels us tofind that the two-prong Hawkins County test is indeed the test for politi-cal subdivisions, and is not simply the starting point for determining enti-tlement to the exemption. Our view is confirmed by the many cases inwhich the Board has concluded that an entity is a political subdivisionunder Hawkins County, without regard to the other factors our dissentingcolleague considers determinative. See, e.g , Detroit Institute of Arts, 271NLRB 285 (1984) (art museum society, administered by director responsi-Continued299 NLRB No. 65 WOODBURY COUNTY COMMUNITY ACTION AGENCY555general electorate See, e g, Cape Girardeau CareCenter, 278 NLRB 1018, 1019-1020 (1986) Howev-er, in order to satisfy the second alternative of theHawkins County test there must be a majority(' con-trol of the board of directors by individuals whoare responsible by law to public officials or thegeneral electorate It is undisputed that one-third ofthe board is composed of elected public officialswho are responsible to the general electorate andone-third are community leaders who are not re-sponsible to the general electorate or to public offi-cials The issue therefore is whether the one-thirdof the board required to be "elected" by personswhose incomes are "at or below poverty level" are"responsible to the general electorate "7 We findthat they are responsible to the general electorate8and, accordingly, reverse the Regional Directorand dismiss the petitionIn Economic Security Corp, supra, the Board heldthat the Federal and state laws, by using "demo-ble to municipal public officials, is political subdivision), CommunityHealth & Home Care, 251 NLRB 509 (1980) (provider of comprehensivepublic health nursing and homemaker services, governed by board of di-rectors accountable to and appointed by towns' public officials, is politi-cal subdivision), Northern Community Mental Health Center, 241 NLRB323 (1979) (mental health service provider, governed by 14-memberboard of directors of which 12 are county appointed, is political subdivi-sion), Association of Hospitals of Santa Clara County, 228 NLRB 1014(1977) (hospital formed under state law is political subdivision), Children'sVillage Inc , 197 NLRB 1218 (1972) (school district, admnustered byboard of education whose members are responsible to State's board of re-gents, is political subdivision)Recently, the Sixth Circuit in Moir v Greater Cleveland Regional Tran-sit Authority, 895 F 2d 266 (1990), found a regional transit authority, cre-ated by the State and administered by a board of trustees whose membersare responsible to elected officials, to be a political subdivision underboth prongs of the Hawkins County test The court made this finding de-spite the lack of evidence concerning the transit authority's power ofeminent domain or tax exempt status The court observed "Whus, ouranalysis stops short of an application of the additional factors that the Su-preme Court articulated in Hawkins County, 402 U S at 608-609" Id at272 fn 11Although we recognize that evidence concerning power of eminentdomain, power to levy taxes, public meetings, etc, provides additionalsupport for finding an entity to be a political subdivision, precedent con-strains us to conclude that the two-prong test in Hawkins County is thetest for determining whether an entity is a political subdivisionFinally, our dissenting colleague points out that the Board in Commu-nity Action Program, 251 NLRB 86 (1980), and Saratoga County EconomicCouncil, 249 NLRB 453 (1980), asserted junsdiction over communityaction agencies despite their being administered by boards of directorshaving the same tripartite composition as the Employer here Our col-league apparently believes this precedent supports his dissent In neithercase, however, did the Board even consider, as we do here, whether theemployers were political subdivisions exempt from Board jurisdictionRather, the Board in both cases strictly confmed its analysis to whetherthe employers met the test for control over labor relations set forth inNational Transportation Service, 240 NLRB 565 (1979) Moreover, to theextent that facts relevant to political subdivision status were even dis-cussed in Community Action Program and Saratoga County, that discussionis consistent with our analysis in Economic Security, supraa See Economic Security Corp, supra at fn 107 There is no evidence that the one-third elected by persons whose In-comes are at or below the poverty level are responsible by law to publicofficials8 The Hawkins County phrase "general electorate" has been broadlydefined to encompass such limited groups of electors as those in Wood-bury, Iowa See Economic Security Corp, supra at fn 12 and cases citedthereincratic selection procedures," envisioned an electionof the individuals representative of the poor Theholding was further reinforced by the employer'selaborate election procedureHere, the State of Iowa has mandated that"democratic selection procedures" be interpretedas requiring an election of the one-third of theboard of directors representing the poor 9 Whencombined with the one-third "elected public offi-cial" board members, it is clear that majority con-trol of the Employer's board of directors is vestedin individuals responsible 1 • by law to public offi-cials or the general electorateAccordingly, we find the entity here ,to be anexempt political subdivision of the State of Iowa,and we dismiss the petitionORDERThe petition is dismissedCHAIRMAN STEPHENS, dissentingThe Board granted the request for review in thiscase to consider the difficult and important ques-tion of whether the Woodbury County CommunityAction Agency (the Employer)†a private non-profit community service corporation establishedfor the purpose of administering at a local level anarray of federally subsidized poverty programs†comes within the Act's Section 2(2) exemption fora "political subdivision" of a State My colleagueshold that the Employer is such an exempt entityunder the authority of NLRB v Natural Gas UtilityDistrict of Hawkins County (Hawkins County), 402U S 600 (1971), and they therefore order dismissalof the representation petition To the contrary, Ibelieve that the Employer is subject to the Board'sjurisdiction, and that' the majority has stretched theconcept of political subdivision to the breakingpointI differ with my colleagues on this issue for threeprincipal reasons First, I would read HawkinsCounty as approving a test that often will requiremore than my colleagues demand in order to showthat an employer comes within the exemption• Like Economic Security Corp, the Employer here has developed anelaborate election procedure Thus, art IV, sec 1 of the Employer's re-vised bylaws incorporated the Iowa Code's requirement of an electionfor "low-income" board members, and states that not less than one-thirdof the board "shall be elected to the Board by the residents of the areasof Woodbury County as designated by the Board" The revised bylawsalso contain requirements on publication, nomination, and other electionprocedures'• Responsibility to public officials or the general electorate does notrequire that the directors be subject to removal from office by public of-ficials or the general electorate in addition to being placed in office bypublic officials or the general electorate See Economic Security, supra,slip op at 12-14 556DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSecond, I would construe the test's reference to"individuals responsible to the generalelectorate" differently from my colleagues in lightof Board and court precedent at the time the Haw-kins County Court generally approved what it de-scribed as the Board's political subdivision testMoreover, I do not find that the law subsequent toHawkins County unequivocally establishes that thestructure of the Employer's board renders it a po-litical subdivision under the "responsible tothe general electorate" testFinally, I would take account of the fact that thefeatures of the Employer's board on which my col-leagues rely to find a state political subdivisionhave their source in Federal legislationŠand it is,moreover, Federal legislation that classifies non-profit corporations such as the Employer as entitiesdistinct from state political subdivisions The 74thCongress that enacted the Section 2(2) exemptionin 1935 could hardly have envisioned the kind ofhybrid local organizations that grew up decadeslater in response to Federal antipoverty legislation,and I see nothing in the meager indications of itsintent to suggest that it would regard the Board'sassertion of jurisdiction over the Employer as thekind of impermissible intrusion into state sovereign-ty that Section 2(2) was enacted to preventI THE HAWKINS COUNTY TESTIn Hawkins County, supra, the Supreme Courtconsidered the Board's construction and applica-tion of the Section 2(2) exemption to a utility dis-trict organized under state law for the distributionof natural gas to customers in a particular geo-graphical area Noting the absence of a statutorydefinition of "political subdivision" or much in theway of legislative history,' the Court did not holdthat any particular gloss on the Section 2(2) lan-guage was mandated by Congress Rather, it ac-cepted as reasonable what it took to be the Board's1 As the Court noted, all that the legislative history indicated was thatCongress Included the exemption in order "to except from Board cogni-zance the labor relations of federal, state, and municipal governments,since governmental employees did not usually enjoy the right to strike"402 U S at 604 As the Sixth Circuit later observed, the rationale for theexemption must have "Its ultimate basis in Tenth Amendment consider-ations of state sovereignty and the Eleventh Amendment grant of judicialimmunity to the states" Cresthne Memorial Hospital Assn v NLRB, 668F 2d 243, 246 fn 1 (1982) Accord Crilly v Southeastern PennsylvaniaTransportation Authority, 529 F 2d 1355, 1360 (3d Or 1976)One interesting fact, not widely noted, is that Senator Wagner's origi-nal bill, introduced in 1934 as S 2926, would have excluded from cover-age "any State, municipal corporation, or other governmental Instrumen-tality" S 2926, Sec 3(2), 73d Cong , 2d Sets (1934), reprinted in I Legis-lative History of the National Labor Relations Act, 1935 at 2 (1985) Re-introduced in 1935 as S 1958 (and eventually enacted as the WagnerAct), this portion of the bill was modified to read "any State or politicalsubdivision thereof" S 1958, Sec 2(2), 74th Cong , 1st Sets (1935), re-pnnted in I Leg Hist 1296 This change was not accompanied by anyexplanation See, e g, Memorandum comparing S 2926 and S 1958, at 2,reprinted at I Leg Hist 1320own exemption criteria and then held that theBoard's assertion of jurisdiction over the utility dis-tnct could not be sustained under that test 2In describing what has come to be known as theHawkins County test, the Court quoted from theBoard's brief in the case, stating that "the Board'has limited the exemption for political subdi-visions to entities that are either (1) created direct-ly by the state, so as to constitute departments oradministrative arms of the government, or (2) ad-ministered by individuals who are responsible topublic officials or to the general electorate " 402U S at 604-605 3 Taken literally, the "eitheror" phrasmg would seem to suggest a disjunctivetest, under which satisfaction of just one or theother of the prongs of the test will entitle an em-ployer to the exemption But such an interpretationoverlooks the first part of the quoted statement"the Boardhas limited the exemption(emphasis added) Reading the Board's own sen-tence as a whole, I view it as merely explainingthat any entity not coming within one of the twoparts of the formulation will not qualify for the ex-emption There is no necessary implication thatqualifying under just the second prongŠbeing re-sponsible to state officials and the general elector-ateŠwill always be sufficient to prove entitlementto the exemption 4 Such a view is fully warranted,2 It would appear, therefore, that the Board can, if It wishes, alter itstest, so long as the new test reflects "a defensible construction of the stat-ute" NLRB v Iron Workers Local 103, 434 US 335, 350, 351 (1978) See,e g, John Deklewa & Sons, 282 NLRB 1375 (1987), enfd sub nom IronWorkers Local 3 v NLRB, 843 F 2d 770 (3d Cir 1988) Thus I respect-fully disagree with my colleagues' belief that 20 years of precedent "com-pels" them to avoid taking a fresh look at Hawkins County3 In fact, the phrase, "administered by individuals who are responsibleto the general electorate" was the brief writer's paraphrase, notactual language taken from any previous Board case In the briefs citedcases involving persons who obtained their positions through electionsrather than by appointment, the Board had spoken of "publicly electedofficials" (Randolph Electric Membership Corp, 145 NLRB 158, 161(1963)), or commissioners "elected by the qualified voters of the dis-trict" (Oxnard Harbor District, 34 NLRB 1285, 1289 (1941), and quoted inLewiston Orchards Irrigation District, 186 NLRB 827, 828 (1970)) Theother cases cited by the brief were the source of other parts of the formu-lation Mobile Steamship Assn , 8 NLRB 1297, 1305 (1938) ("created bythe State of Alabama as an agency through which the State" could oper-ate harbors and seaports), New Jersey Turnpike Authority, 33 LRRM 1528(1954) (authority's members appointed by the governor), New BedfordSteamship Authority, 127 NLRB 1322 (1960) (same) In FayettewIle-LincolnCounty Electric System, 183 NLRB 101 (1970), the members of the gov-erning board were not state appointees but rather were appointed by themayor subject to the approval of local alderman The Board found, onthe basis of all the factors, that this entity was "created directly by theState with no corporate identity apart from the City of Fayetteville" Idat 1024 I am speaking here only of the second prong, because I think It un-likely that we would ever require additional evidence in the case of enti-ties created by a state as one of its own "departments" or "administrativearms" Thus, for example, I in no way quarrel with the reasoning of Assnof Hospitals of Santa Clara County, 228 NLRB 1014 (1977), that a hospitalwas exempt under Sec 2(2) because It was a municipal hospital directlycreated by the State as a tax-supported political subdivision, or with thatof Children's Village, Inc , 197 NLRB 1218, 1220 (1972), in which theContinued WOODBURY COUNTY COMMUNITY ACTION AGENCY557I submit, by a careful reading of the entire opinionof the Court 5 First, the Court's only unequivocalendorsement of a controllmg principle of law withrespect to Section 2(2) referred to the followingstatement quoted from NLRB v Randolph ElectricMembership Corp, 343 F 2d 60, 63 (4th Cir 1965)[I]t is clear that state law is not controllingand that it is to the actual operations and char-acteristics of [the employing entity] that wemust look in demdmg whether there is suffi-cient support for the Board's conclusion thatthey are not 'political subdivisions' within themeaning of the National Labor Relations Act"402 U S at 604 (emphasis added) Taking this morecomprehensive perspective enabled the SupremeCourt expressly to avoid having to "decide wheth-er 'the actual operations and characteristics' of anentity must necessarily feature one or the other of theBoard's limitations to qualify an entity for the ex-emption " 402 U S at 605 (emphasis added)In fact, the remainder of the opinion manifests theCourt's understanding that the two-part test is onlythe starting point for determining entitlement to the'exemptionAfter setting out the two-part formulation, theCourt declared[The] respondent is administered by a Board ofCommissioners appointed by an elected countyBoard found that the Sec 2(2) exemption encompassed a school boardthat supervised the local public schools under the general direction of thestate commissioner of education, since both prongs of the HawkinsCounty test were met The court of appeals' opinion in Moir v GreaterCleveland Regional Transit Authority, 895 F 2d 266 (6th Or 1990), onwhich my colleagues rely, is also a case m which both prongs of the testwere held to be satisfied5 That the element of public accountability should not be a singular de-terminant, divorced from the nature of putative political subdivision (andthe powers it exercises) also finds some support, albeit nonbinding (see fn14 mfra), in other contexts For example, even Justice Stewart, who dis-sented in Hawkins County, linked the two elements in analyzing thenature of a municipal corporation, whose political subdivision status gen-erally is undisputed"Municipal corporations are instrumentalities of the State for the con-venient administration of government within their " They haveonly such powers as are delegated them by the State of which they are asubdivision, and when they act they exercise the State's sovereign powerCity governments are not unaccountable to the public but are subject todirect popular control through their own electorates and through thestate legislatureLafayette v Louisiana Power & Light Co, 435 US 389, 428, 429-430(1978) (dissenting on Issue of whether municipal corporations and politi-cal subdivisions are entitled to share a State's immunity from the Federalantitrust laws) The notion that a political subdivision exercises some at-tnbutes of sovereignty delegated from the State was likewise expressed inNational League of Cities v Usmy, 426 U S 833, 855 fn 20 (1976) ("politi-cal subdivision" under the Fair Labor Standards Act implies a local gov-ernmental unit that denves its authonty and power from a State), over-ruled on other grounds, Garcia v San Antonio Metro Transit Authority,469 U S 528 (1985), and in Commissioner of Internal Revenue v Sham-berg's Estate, 144 F 2d 998 (2d Cir 1944) (exempt "political subdivision"under the Internal Revenue Code is keyed to the extent to which theentity exercises sovereign attnbutes, including police powers and thepowers of taxation and eminent domain)judge, and subject to removal proceedings atthe instance of the Governor, the county pros-ecutor, or private citizens Therefore, in thelight of other "actual operations and characteris-tics" under that administration, the Board'sholding that respondent "exists as an essential-ly private venture, with insufficient identitywith or relationship to the State of Tennes-see," 167 NLRB at 691, has no "warrant in therecord" and "no reasonable basis in law"402 U S at 605 (emphasis added) The Court thenproceeded to list "operations and characteristics,"in addition to the bases for the commissioners' ap-pomtment and removal, that justified finding thedistrict was exempt These included a grant by thestate legislature of "all the powers necessaryfor the accomplishment of the [utility district's]purpose capable of being delegated by the leg-islature", grant of "the power of eminent domainwhich the District may exercise even against othergovernmental entities", a requirement that the dis-trict's records be open for public inspection, a re-quirement that hearings be granted on rate protests,with published "written findings as to the reason-ableness of rates", and a grant of subpoena powerto the commissioners for their investigations Id at606-608 6With one exception,7 court cases decided afterHawkins County reflect an understanding that theCourt-approved test required something more thana mere fmdmg that one of the parts of the two-partformulation is satisfied Thus, in NLRB v NatchezTrace Electrical Power, 476 F 2d 1042 (5th Cir1973), enfg 193 NLRB 1098 (1971), the court ofappeals, usmg "Hawkins County as our guide,"upheld the Board's finding that a nonprofit electricpower cooperative orgamzed under the MississippiElectric Power Association Act was not an exemptentity under Section 2(2) Id at 1044 In reachingthis conclusion, the Fifth Circuit agreed with theBoard that the Supreme Court had considered a"variety of factors," and the court noted the ab-sence of many of those factors in the case before itId, 193 NLRB at 1098-1099 Thus, for example,although the employer had eminent domainBoard cases decided prior to the Supreme Court's opinion in HawkinsCounty also considered more factors than simply the way in which mem-bers of the employer's governing board were selected See cases cited atfn 3, supraIn NLRB v Lewiston Orchards Irrigation District, 469 F 2d 698 (9thOr 1972), the court of appeals, in light of the Supreme Court's decisionin Hawkins County, overturned the Board's finding that the employer wasnot a Sec 2(2) exempt entity notwithstanding the absence of many of thefactors relied on by the Supreme Court But the court's opinion consistsonly of the statement of its conclusion that the respondent employer wasentitled to the exemption under the Hawkins County test There is no in-dication of the court's rationale 558DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpowers, it could not, unlike the utility district inHawkins County, exercise them against other publicentities, its revenues could be taxed, and there wasno requirement that it maintain open records orissue written findings in response to rate protests476 F 2d at 1045-1046 It is true that, in someBoard cases decided subsequent to the SupremeCourt's opinion in Hawkins County, the Board hasfound entitlement to the exemption under thesecond prong, apparently without relying on factsother than those going to the composition of theemployer's director or board of directors, but inthose cases the entities have been controlled by ap-pointees of political officials rather than by personselected by some subgroup in the community 8 Bycontrast, in the two post-Hawkins County Boardcases on which the panel in Economic SecurityCorp, 299 NLRB No 68 (Aug 24, 1990), and mycolleagues in this case rely to find entitlement tothe exemption on the basis of proof that the boardmembers in question are "responsible to the generalelectorate," the Board noted, inter aim, that theemployers had powers of eminent domain, wereexempt from state taxes but had their own powersto assess taxes, and were required by law to haveopen meetings and records 9In sum, the Employer in this case cannot befound exempt under Section 2(2) simply on theground that it comes within the second prong ofwhat I would call the Hawkins County thresholdtest Further, I would not find that the additionalfactors cited by the EmployerŠits exemption fromcertain state taxes and its recognition as a tax-exempt organization by the Internal Revenue Serv-ice, the fact that its annual audit (performed by aprivate certified accountant hired by its board) issubmitted to certain state agencies, the large pro-portion of its revenue coming from Governmentsources, and the existence of certain Governmentregulations placing some restraints on expendituresof those fundsŠare sufficient under Board prece-dent to tip the balance in favor of the exemption 108 Thus, in Detroit Institute of Arts, 271 NLRB 285 (1984), the exemp-tion was granted to an employer with a director who served at the pleas-ure of the mayor and could be removed by him and whose salary waspartly paid by the city, in Community Health & Home Care, 251 NLRB509 (1980), the employer, which oversaw certain public health nursingand homemaker services for a 10-town area, was directed by a boardconsisting mainly of the appointees of the selectmen of the differenttowns, and in Northern Community Mental Health Center, 241 NLRB 323(1979), the employer was governed by a board that consisted principallyof the appointees of the boards of county supervisors (and in many casesthose county boards simply appointed one of the supervisors to be thecounty's representative)Salt River Project, 231 NLRB 11 (1977), Electrical District NumberTwo, 224 NLRB 904 (1976)10 Most of the funds and some of the regulations to which the Employ-er refers are Federal As explained in sec III, below, I do not accept theview that Federal requirements can convert a nonprofit community cor-poration into a state politcial subdivision simply because those require-II SIGNIFICANCE OF "RESPONSIBLE TO THEGENERAL ELECTORATE"Even were I to agree, contrary to the viewsstated in section I above, that an employer comeswithin the Section 2(2) exemption simply by meet-ing the second prong of the Hawkins County test, Iwould not find that the employer here meets thatpart of the test My colleagues conclude that a ma-jority of the members of the board of directorswere "responsible [either] to public officials or thegeneral electorate," on the twofold theory thatone-third of the board consists of public officialsand another third were "responsible to the generalelectorate" because they were elected by low-income residents from board-designated areas ofWoodbury County, Iowa In my view, neitherBoard nor court precedent unequivocally supportsthe latter premise of their argumentFirst, it should be noted that the Supreme Courthas given no guidance on this, since the board inHawkins County consisted of individuals who werefound to be "responsible to public officials," i e,they were appointed by an elected county judgeand "subject to removal proceedings at the in-stance of the Governor, the county prosecutor, orprivate citizens" Id at 605 Although the Courtnoted that the governing Tennessee statute allowedvacancies on such boards to be "filled by popularelection" in large counties, it had no occasion toelaborate on the kinds of electorates encompassedby this part of the test Similarly, although theBoard, both before and after Hawkins County, hasdecided cases that either expressly or implicitlypresented this issue, there is no distinct pattern thatwould permit us to cite any particular case or casesas dispositive of the question whether the repre-sentatives of the designated low-income voters in-volved here are "responsible to the general elector-ate"The Board's decisions in Randolph Electric Mem-bership Corp, 145 NLRB 158 (1963), enfd 343 F 2d60 (4th Cir 1965), and Lewiston Orchards IrrigationDistrict, 186 NLRB 827 (1970), enf denied 469ments are incorporated Into state law Further, although no one allegesthat the Employer is a Federal entity, I note that such Federal involve-ment is certainly insufficient to render the Employer a Federal agency orinstrumentality for purposes of the Federal Tort Claims Act UnitedStates v Orleans, 425 U S 807 (1976) (Involving community actionagency funded under the Economic Opportunity Act of 1964, 78 Stat516, as amended, 81 Stat 690, which was the predecessor of the Commu-nity Services Block Grant Act of 1981, 42 U S C 9901 et seq ) The Su-preme Court in Orleans cited Hines v Cenla Community Action Communi-ty, 474 F 2d 1052, 1058 (5th Cir 1973), which held that a communityservice agency was a private employer, not a state or Federal one CfHauth v Southeastern Tidewater Opportunity Project, 420 F Supp 171, 174(E D Va 1976) (nonprofit community action agency not a municipalcorporation entitled to sovereign immunity defense in negligence action,under state law) WOODBURY COUNTY COMMUNITY ACTION AGENCY559F 2d 698 (9th Or 1972), indicate that, at the timethe Court decided Hawkins County, the Boardwould not necessarily find the "general electorate"part of the Section 2(2) test satisfied simply by ashowing that individuals who administered the em-ployer in question were elected by some defined in-sular class of voters Thus, neither the cooperativemembers who elected the directors in RandolphElectric nor the landowners of the irrigation districtwho elected the directors in Lewiston were foundto qualify As the Board explained in Lewiston,unlike the "qualified voters of the district" inOxnard Harbor District, 34 NLRB 1285 (1941),who were voters in "a state-created district," theirrigation distnct voters were "a special class ofvoters, landowners," for whose benefit the districtexisted 186 NLRB at 828 The Fourth Circuit ac-cepted this analysis in Randolph Electric, 343 F 2dat 64, and the Ninth Circuit evidently rejected it inLewiston 1' In NLRB v Natchez Trace ElectricalPower, supra, the Fifth Circuit stated its agreementwith the Board's position in the following termsThe [Mississippi statute] makes no provisionfor [the employer's directors'] removal fromoffice for misfeasance or nonfeasance, and, inspite of respondent's assertion to the contrary,it is by no means settled that they are "publicofficers" subject to removal for misconductunder §4053 of the Mississippi Code [Footnoteomitted ] Thus unlike the Hawkins CountyDistrict, Natchez Trace is not administered byindividuals who are responsible to public offi-cials or to the general electorate, instead its di-rectors are elected by its members and appar-ently are accountable only to them The gener-al public exercises no control over them476 F 2d at 1045 (footnote omitted)It is true that later, in Salt River Project, 231NLRB 11 (1977), and Electrical District NumberTwo, 224 NLRB 904 (1976), in which the Boardfound the employers to be Section 2(2) politicalsubdivisions, the Board appeared to overrule its de-cisions in Lewiston and Natchez Trace on this issue,but the state of the law after this was not entirelyclear Two Board Members in Electrical DistrictNumber Two (i e, less than a majority of the fullBoard) cited the Ninth Circuit's decision denyingenforcement of the Board's order in Lewiston 224NLRB at 906 fn 7 The third panel member saidhe was not relying on that decision The Boardalso alluded to the fact that the electrical districtdirectors were subject to removal by the voters ofthe district Id at 906 Yet in Salt River Project, the" See fn 7, supraBoard noted that there was no evidence there ofprovisions for removal, but nonetheless found Elec-trical District Number Two controlling 231 NLRBat 14Finally, when the Board was later confronted intwo cases with community action agencies adminis-tered by a board of directors having the same tri-partite composition as the Employer in the presentcase, it held, without discussing either Salt RiverProject or Electrical District Number Two, that theemployer in each case was not exempt CommunityAction Program of Oklahoma City, 251 NLRB 86(1980), Saratoga County Economic Council, 249NLRB 453 (1980) 12In short, I would find that Board precedentleaves us considerable latitude in deciding the"general electorate" issue in this case, and in decid-mg that question I would consider whether, giventhe source and purposes of the mandate for low-mcome representatives, their inclusion on the boardof directors implicates any of the state sovereigntyconsiderations underlying the Section 2(2) exemp-tionIII THE CONNECTION BETWEEN STATE LAWAND THE REQUIREMENT FOR ELECTEDREPRESENTATIVES OF THE POORAs noted at the outset, although the legislativehistory of Section 2(2) is quite skimpy, it is general-ly recognized that the exemption for political sub-divisions of a State "has its ultimate basis inTenth Amendment considerations of state sover-eignty and the Eleventh Amendment grant of judi-cial immunity to the states" Cresthne MemorialHospital Assn v NLRB, 668 F 2d 243, 246 fn 1(6th Cir 1982) Hence, it is reasonable, in determin-ing whether an employer's directors "are responsi-ble to the general electorate" so as to bring the em-12 It is possible that the employers in the community action cases madeslightly different arguments than the employers in the two earlier cases,and that the Board was therefore focused not on whether the HawkinsCounty two-part test was met but on whether a conceded governmentalagency controlled the employees' wages and working conditions so sub-stantially as to make It impossible for the employer to engage in meaning-ful bargaining Community Action Program, supra, 251 NLRB at 87, Sara-toga County, supra, 249 NLRB at 455 But a statement in CommunityAction Program, at the end of a footnote describing the board of directors'tripartite structure, suggests that the Board was at least aware of the po-tential "responsible to a general electorate" argument The Board ob-servedThe Employer's executive director testified that this composition ofthe board of directors is required by Federal statute and the Employ-er's bylaws Because neither the Economic Opportunity Act of 1964nor the regulations pursuant to that act requires participation by adelegate of a community action agency, we must assume on the basisof the record before us that this structure is Imposed by the Employ-er's bylawsAs explained below, It seems clear to me that the tripartite structurehas always been mandated by the Federal statutes that provided the fund-ing for these agencies, so I find this statement an Inadequate basis forevading the "general electorate" issue 560DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDployer within the Section 2(2) exemption, to con-sider whether the demarcation of the electorate inquestion is truly a creature of state law.In this case the electorate consists of individuals(1) whose incomes are at or below poverty levelsset by Federal Government guidelines and (2) whoreside in areas of Woodbury County that are desig-nated by the Employer's own board. It is true thatthe State of Iowa has incorporated into its own lawthe requirement that one-third of the members ofthe board of a private nonprofit community actionagency be "persons who according to the federalguidelines have income at or below poverty leveland are elected by such persons or are representa-tives elected by such persons."" It seems clear,however, that this codification merely reflects theState's compliance with Federal restrictions on theuse of funds provided to the States under the Com-munity Services Block Grant Act, 42 U.S.C.§ 9901 et seq., which was in effect when the peti-tion in this case was filed.14Under that statute, each participating state is re-quired to use at least 90 percent of the funds it re-ceives for certain designated purposes by makinggrants for those purposes either to "political subdi-visions of the State" or to nonprofit private com-munity organizations that meet the tripartite struc-ture requirements that my colleagues cite as theirbasis for finding the Employer in this case to be apolitical subdivision of a State. 42 U.S.C.§ 9904(c)(2)(A)(ii), and (c)(2)(A)(3). Each State isalso required to "provide assurances" that anycommunity action agency receiving such grantfunds meets the requirements, inter alia, that one-third of its board members be elected public offi-cials and one-third be "persons chosen in accord-ance with democratic selection procedures ade-quate to assure that they are representative ofthe poor in the area served." 42 U.S.C.§ 9904(c)(2)(A)(3). I cannot accept the propositionthat Iowa's incorporation of this Federal require-ment into state law erects a state sovereignty bar-rier against a Federal agency's assertion of jurisdic-tion over an otherwise private corporation. Neither"Iowa Code • 7A.22 [Sec. 601K.83 in Senate file 2175, p. 2701; IowaAdmin. Code ch 22, • 22.4(3) (1986)" The requirement that one-third of a community action agency'sboard be elected from among the poor population served by the-pro-grams was carried over from earlier Federal antipoverty legislation. Theoriginal statute was the Economic Opportunity Act of 1964, 78 Stat. 516(1964), but the requirement that the board have a tripartite structure withone-third consisting of democratically selected representatives of the poorwas first added 3 years later, in Pub. L. 90-222, Title I, Sec 104, 81 Stat.693 (1967). Congress wished by this means to ensure that the programstruly reflected the needs of the population served and encouraged theirparticipation. Economic Opportunity Commission of Nassau County v.Weinberger, 524 F.2d 393, 403 (2d Cir. 1975). For a history of the ante-cedents of the Block Grant legislation, see Accion Social de Puerto Rico v.Viera Perez, 831 F.2d 365, 366 (1st Cir. 1987).can I conceive of an electorate defined entirely byguidelines provided by the Federal Government(the income test for voters) and the local communi-ty organization itself (county areas to be designatedby the Employer's board) as being equivalent tothe state-district-based electorates in the cases inwhich the Board has asserted jurisdiction over non-profit corporations.Finally, although we properly hesitate at defin-ing a term in one statute by reference to Congress'use of that term in another,15 I see at least somesignificance in the fact, noted above, that in theBlock Grant Act (as well as in antecedent legisla-tion), Congress distinguished between political sub-divisions of States, on the one hand, and privatenonprofit corporations operating as communityaction agencies, on the other. The Congress of1935, which enacted the Wagner Act, could hardlyhave had any specific intent concerning the statusof organizations like the Employer, whose impetuswas the 1964 antipoverty legislation and its legisla-tive progeny; so we have no sound basis for know-ing whether the Wagner Act Congress woulddeem the Employer to be a state political subdivi-sion. But we do know that each Congress that en-acted a Federal legislative foundation for communi-ty action agencies like the Employer did not regardthem as political subdivisions of a State. Just as theSupreme Court in Hawkins County took note of thetreatment accorded the Hawkins County utility dis-trict under other Federal laws (i.e., the Federal taxcode and the Social Security Act)," so I think thatwe can take at least some account of the fact thatthe Federal law governing this Employer's forma-tion and structure defmes it as something otherthan a political subdivision of a State.IV. CONCLUSIONThe Supreme Court in Hawkins County did notimpose any particular definition of "political subdi-vision" on the Board, and neither that opinion norsubsequent Board law requires a holding that theexemption encompasses a nonprofit corporationformed to spend Federal funds in community im-provement activities simply because elected repre-sentatives of the poor, when combined with stateand local public officials, make up a majority of thecorporation's board." We would violate neither15 See Philadelphia National Bank V. U.S., 666 F.2d 834, 839 (3d Cir.1981) (court did not regard as dispositive of the university's claim for anexemption under Federal tax laws the fact that the Board had exercisedits discretion not to assert jurisdiction over the same university ongrounds that the school had unique relationship with State).16 402 U.S. at 608-609'7 While my colleagues' finding here may represent a logical, albeitmechanical, extension of the Hawkins County test, it may well open theContinued WOODBURY COUNTY COMMUNITY ACTION AGENCY561Board to the criticism that Justice Scalia voiced in his concurring opinionin NLRB v Electrical Workers IBEW Local 340 (Royal Electric), 481 US573, 598 (1987), which Involved the Board's expansive interpretation ofSec 8(b)(1)(B)Applied to an erroneous part of departure, the logical reasoning thatis ordinarily the mechanism of judicial adherence to the rule of lawperversely carries the Court further and further from the meaning ofthe statute Some distance down that path, however, there comes apoint at which a later incremental step, again rational in Itself, leadsthe letter of Section 2(2), nor the underlying policyof protecting state sovereignty from Federal intru-sion, by asserting jurisdiction over the Employer Ibelieve that we should assert jurisdiction and, ac-cordingly, I would not dismiss the petitionto a result so far removed from the statute that obedience to textmust overcome fidelity to logic